Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
No single claim is understood generic to all of the following disclosed patentably distinct species. 
Species 1: FIG. 5 – intermediate device structure during bonding process (i.e. device with extending portion  on substrate with protrusion).
Species 2:  FIGs. 17A-B – device smaller than the protrusion.
Species 3:  FIGs. 18A-B – device larger than the protrusion.
Species 4:  FIG. 19A-C -  a component micro-transfer printed to a patterned substrate where the component extends over the edges of a substrate post in one direction but not in an orthogonal direction
Species 5:  20A - 20B – intermediate device structure a corresponding cross section taken along cross section line A of FIG. 20A of a stamp micro-transfer printing a component to a patterned substrate where a stamp post has an area substantially equal to an area of a substrate post to which the component is micro-transfer printed
Species 6:  FIG. 21 - two components micro-transfer printed to a common substrate post 
Species 7:  22A-B - a component, substrate post, substrate circuit, and patterned substrate electrodes with wire bonding
Species 8:  22C-D - a component, substrate post, substrate circuit, and patterned substrate electrodes with printed or coated electrodes/traces.

Species 9:  FIGS. 23CE are perspectives of extensive component electrodes with a substrate post and interdigitated patterned substrate electrodes
Species 10:  Specific component shape:
	Sub-Species 10A: Fig. 24A
	Sub-Species 10A: Fig. 24B
	Sub-Species 10A: Fig. 24B

Species 11:  FIG 25B a component on two distinct substrate post(s), and electrodes 
Species 12:  FIG. 27 -  device enclosure when substrate protrusion and device are located in a recess of the substrate.
Species 13:  FIG. 28 - -  device enclosure when substrate protrusion and device are located in a recess of the cap over the substrate.
Species 14:  FIG. 29 -  device enclosure when substrate protrusion and device are located in a recess of the cap over the substrate and arranged on a module source wafer.

Species 15:  FIG. 30 -  device enclosure when substrate protrusion and device are located in a recess of the cap over the substrate and arranged with a gap over  a module source wafer.

Species 16:  FIG. 36K – device as shown in figure – enclosure comprises several non integral elements arranged on a source module substrate.

Species 17:  FIG. 36L – device as shown in figure – enclosure comprises several non integral elements arranged with a gap over a source module substrate.

Species 18:  FIG. 37C – device arrangement as shown in figure.  Enclosed component over source module substrate without a gap.

Species 19:  FIG. 38 – device arrangement as shown in figure.  Component has top and bottom electrodes and circuit on substrate located over source module substrate without a gap.


Species 20:  FIG. 45  – device as shown in figure.  Connecting posts as shown.  Two posts per adhesive.  No substrate protrusion.  Protrusion is replaced with adhesive.

Species 21:  46A-B - micro-transfer printable components with penetrating connection posts on a component source wafer. 
Species 21:  46A-B - micro-transfer printable components with penetrating connection posts on a component source wafer. 

Species 22:  50 -  cavity substrate comprises a substrate area, cap comprises a tab, a cap area, and the cap area is less than the substrate area.  The cavity substrate is on a destination substrate.  A plurality of components are located within the cavity.
Species 23:  56c – substrate post is connected to the cap and cavity wall has a hole.
Species 24:  56c – substrate post is connected to the cap and component located within cavity has a tab.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/8/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822